Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 1, 34-37, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breu (DE 102012216828 A1) in view of Pei (CN102431999A). As the cited DE publication is in a non-English language, a machine-translated version of the publication will be cited to. As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 34, 35, and 50, Breu teaches methods of treating graphene comprising mixing graphene oxide with surfactant to form modified graphene oxide and subsequently phase transferring the graphene into an organic extract (¶ 9-11). Breu Breu teaches dipolar aprotic solvents and halogenated media as extraction solvents (see diethyl ether, dichloromethane, ethyl acetate of ¶ 54-55). 
The particular embodiment of Breu differs from the subject matter claimed in that a particular salt capable of complexing with surfactant is not described. Breu teaches the initial graphene oxide dispersions can be obtained using intercalating compound and/or at least one oxidizing agent (¶ 74). Pei teaches it was known in the art that graphene dispersions can be prepared by treating graphite with intercalation compound such as ferric chloride and then subsequently ultrasonicating the obtained aggregates in aqueous solutions of surfactants to achieve exfoliation and obtain graphene dispersions (Page 1 and Example 11 of Page 18). Pei indicates such a process is simple and easy to control and solves problems associated with cost and quality with existing graphene preparation protocols (Page 1). It would have been obvious to one of ordinary skill in the art create graphene dispersions using the protocols of Pei because the process is simple and easy to control. Since there is no apparent difference in structure between the ferric chloride of Pei and what is claimed, it is concluded that the ferric chloride of Pei necessarily is capable of complexing with surfactant in the absence of evidence to 
Regarding Claims 36 and 37, Pei teaches ultrasonicating the obtained aggregates in aqueous solutions of surfactants to achieve exfoliation and obtain graphene dispersions (Page 1 and Example 11 of Page 18). Pei indicates graphite can be completely exfoliated in water with the aid of surfactant (¶ 31). Pei alludes to no change in surfactant concentration during this process and therefore is seen to maintain sufficient surfactant to form a complete monolayer on the surfaces of the graphene. 
Claims 1, 34-37, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhaoping (CN104071778A) in view of Pei (CN102431999A) and Cesareo (WO 2014/135455 A1). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to. 
Regarding Claims 1, 34, 35, and 50, Zhaoping teaches methods of creating graphene dispersions in organic solvent (¶ 9) and describes examples where graphene/water dispersion is combined with non-aqueous medium and subsequently removing the water (¶ 40-75). Zhaoping teaches dipolar aprotic solvents (see for instance acetonitrile and acrylonitrile of ¶ 32, which are both liquid at 25 degrees C). 
Zhaoping differs from the subject matter claimed in that surfactant is not described. Zhaoping teaches the graphene/water dispersions can be prepared via exfoliating graphite interlayer compounds (¶ 29). Pei teaches it was known in the art that graphene dispersions can be prepared by treating graphite with intercalation compound such as ferric chloride and then subsequently ultrasonicating the obtained aggregates in aqueous solutions of surfactants to achieve exfoliation and obtain Pei indicates such a process is simple and easy to control and solves problems associated with cost and quality with existing graphene preparation protocols (Page 1). It would have been obvious to one of ordinary skill in the art create graphene dispersions using the protocols of Pei because the process is simple and easy to control. Since there is no apparent difference in structure between the ferric chloride of Pei and what is claimed, it is concluded that the ferric chloride of Pei necessarily is capable of complexing with surfactant in the absence of evidence to the contrary. Ferric chloride comprises a multivalent cation (iron). The combination of references suggests the addition of ferric chloride prior to step a).
Pei indicates graphite can be completely exfoliated in water with the aid of surfactant (¶ 31). Pei teaches various surfactants can be used such as anionic surfactants (see sodium dodecylbenzene sulfonate) (Page 5), but differs from the subject matter claimed in that nonionic surfactant is not described. Cesareo is also directed toward the creation of graphene dispersions from intercalated graphite (Abstract; Page 3) and notes either nonionic surfactant or anionic surfactant can be used for the purpose of exfoliating graphene (Page 5). In view of such, it would have been obvious to one of ordinary skill in the art to substitute the anionic surfactants of Pei with the nonionic surfactants of Cesareo thereby predictably affording exfoliated graphene in accordance with the teachings of Cesareo. 
Regarding Claims 36 and 37, Pei teaches ultrasonicating the obtained aggregates in aqueous solutions of surfactants to achieve exfoliation and obtain graphene dispersions (Page 1 and Example 11 of Page 18). Pei indicates graphite can Pei alludes to no change in surfactant concentration during this process and therefore is seen to maintain sufficient surfactant to form a complete monolayer on the surfaces of the graphene. 
Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhaoping (CN104071778A) in view of Pei (CN102431999A), Cesareo (WO 2014/135455 A1), and Ding (CN102070999A) as evidenced by Chembook-2 (N,N-dimethylformamide information). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to. 
The discussion regarding Zhaoping, Pei, and Cesareo within ¶ 10-13 is incorporated herein by reference.
Regarding Claims 38 and 39, Zhaoping teaches embodiments where the organic medium has a lower vapor pressure than water and is miscible (see for instance n-propanol at ¶ 32). However, Zhaoping differs from the subject matter claimed in that a dipolar aprotic solvent with a lower vapor pressure than that of water is not described. 
Zhaoping teaches the organic solvent used is not limited (¶ 32). Zhaoping teaches various solvents such as isopropanol and toluene (¶ 32). Ding also pertains to the creation of graphene dispersions in organic solvent (¶ 15) and notes solvents such as isopropanol, toluene, or dimethylformamide are known to be suitable (¶ 16). In view of Ding's recognition that isopropanol/toluene and dimethylformamide are equivalent and interchangeable, in the sense that both are suitable mediums for procuring graphene dispersions, it would have been obvious to one of ordinary skill in the art to substitute isopropanol/toluene with dimethylformamide and thereby arrive at the present invention. Case law holds that In re Ruff 118 USPQ 343 (CCPA 1958). As evidenced by Chembook, DMF is miscible with water and has a vapor pressure of 2.7 mm Hg (Page 1), which is lower than that of water (c.a. 17.5 mm Hg). 
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
Applicant generally argues the previously cited references pertained to forming graphene dispersions in polymer resins and fails to describe the formation of dispersions whereby the non-aqueous medium is a liquid at 25 degress C and is selected from the group consisting of benzyl alcohol, glycol ethers, oligoethers, dipolar aprotic solvents, and halogenated media. This is found persuasive. However, new prior art was found that reads on the subject matter claimed. Accordingly, new grounds of rejection are presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764